In an action to recover damages for breach of a collective bargaining agreement, defendants appeal from so much of an order of the Supreme Court, Kings County, entered February 14, 1974, as granted their motion to dismiss the complaint for failure to state a cause of action only to the extent of dismissing the sixth cause of action contained therein. Order affirmed insofar as appealed from, without costs. The first five causes of action, on their face, state valid causes of action in contract which are sufficient, if the proof on the trial shows that the intent of the parties was to enter into a binding collective bargaining agreement as to the subject matter covered in the preambles to the 1967 and 1969 collective bargaining agreements between the parties, and the proof also shows that the said subject matter was as to the terms and conditions of employment of the board’s employees represented by the plaintiffs, to sustain a judgment for any damages proved by the plaintiffs (see Board of Educ., Union Free School Dist. No. 3 of Town of Huntington v Associated Teachers of Huntington, 30 NY2d 122, 130; Matter of West Irondequoit Teachers Assn, v Helshy, 35 NY2d 46). In sustaining the sufficiency of the first five causes of action contained in the complaint, insofar as they have been pled, we do not indicate that the plaintiffs have sustained any cognizable damage. Hopkins, Acting P. J., Latham, Hargett, Christ and Shapiro, JJ., concur.